PER CURIAM.
Appellant seeks reversal of a final judgment holding that that part of a City of Jacksonville ordinance regulating mobile signs is constitutional and dissolving the temporary injunction previously issued against its enforcement.
Our examination of the record and consideration of the briefs and oral arguments submitted by the parties indicate that no reversible error was committed in arriving at the judgment appealed herein. The same is accordingly affirmed.
SPECTOR, C. J., and WIGGINTON and JOHNSON, JJ., concur.